Exhibit 99 For Immediate Release National Patent Development Corporation Reports First Quarter Operating Results NEW YORK, May 15, 2008National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News) today reported a net loss of $(1,377,000), or $(0.08) per basic and diluted share, for the three months ended March 31, 2008, compared to a net loss of $(427,000) or $(0.02) per basic share, for the three months ended March 31, 2007. The results for the three months ended March 31, 2008 include a charge of $1,096,000 related to the resignation of S. Leslie Flegel, the former Chairman of the Board of Five Star on March 25, 2008.The Company’s operating loss for the three months ended March 31, 2008 was $(40,000) prior to the charge, and $(1,136,000) including the charge, both as compared to operating income of $388,000 for the three months ended March 31, 2007. National Patent's majority owned subsidiary, Five Star, issued a press release on May 15, 2008 announcing its results for the three months ended March 31, 2008, which is attached hereto. About National Patent Development Corporation National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News), is the majority owner of Five Star. National Patent also owns and operates an optical plastics business through its wholly owned subsidiary, MXL Industries, Inc. In addition, National Patent owns certain other non-core assets including real estate. Safe Harbor Statement This press release contains certain "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934 and the U.S. Private Securities Litigation Reform Act of 1995, including statements relating to, among other things, future business plans, strategies and financial position, working capital and capital expenditure needs, growth opportunities, and any statements of belief and any statements of assumptions underlying any of the foregoing. Neither the Company nor Five Star Products, Inc. have any material third party commitments with respect to growth plans. There is no assurance that specific plans can be executed or, if executed, will be successful from an operational or financial standpoint. These plans could require capital beyond the funds presently available to the Company. These forward-looking statements reflect the current view of the management of National Patent Development Corporation with respect to future events and financial performance and are subject to certain risks, uncertainties, assumptions and changes in condition that could cause actual results to differ materially from those in the forward-looking statements, all of which are difficult to predict and many of which are beyond the control of National Patent Development Corporation, including, but not limited to the risks, uncertainties, assumptions and changes in condition detailed National Patents' periodic reports and registration statements filed with the Securities and Exchange Commission. National Patent Development Corporation does not intend to, and disclaims any duty or obligation to, update or revise any forward-looking statements or industry information set forth in this press release to reflect new information, future events or otherwise. Contact: National Patent Development Corporation John Belknap, 646-742-1627 Tables Follow: NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS DATA (Unaudited) (in thousands, except per share data) Three Months Ended March 31, 2008 2007 Sales $ 33,808 $ 31,931 Cost of sales (28,023 ) (26,841 ) Gross margin 5,785 5,090 Selling, general and administrative expenses (5,825 ) (4,702 ) Charge related to resignation of Chairman of the Board of Five Star (1,096 ) Operating profit (loss) (1,136 ) 388 Interest expense (340 ) (326 ) Investment and other income 100 66 Income (loss) before income taxes and minority interest (1,376 ) 128 Income taxexpense (14 ) (360 ) Loss before minority interest (1,390 ) (232 ) Minority interest 13 (195 ) Net loss $ (1,377 ) $ (427 ) Net loss per share Basic and diluted $ (0.08 ) $ (0.02 ) NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS DATA (in thousands) March 31, 2008 December 31, 2007 (unaudited) Assets Current assets Cash and cash equivalents $ 12,366 $ 15,698 Accounts receivable, less allowance for doubtful accounts of $216 and $412 20,750 12,755 Inventories 33,806 27,720 Prepaid expenses and other current assets 805 1,326 Deferred tax asset 470 470 Total current assets 68,197 57,969 Marketable securities available for sale 44 109 Property, plant and equipment, net 3,522 3,534 Goodwill 96 Deferred tax asset 190 Other assets 2,918 3,293 Total assets $ 74,967 $ 64,905 Liabilities and stockholders’ equity Current liabilities Current maturities of long-term debt $ 257 $ 257 Short term borrowings 28,101 19,928 Accounts payable and accrued expenses 18,914 13,530 Total current liabilities 47,272 33,715 Long-term debt less current maturities 1,377 1,441 Deferred tax liability 279 279 Minority interest 1,677 2,902 Common stock subject to exchange rights 493 Stockholders’ equity Common stock 180 180 Additional paid-in capital 27,322 26,825 Retained earnings 1,168 2,545 Treasury stock, at cost (4,187 ) (3,458 ) Accumulated other comprehensive loss (121 ) (17 ) Total stockholders’ equity 24,362 26,075 Total liabilities and stockholders’ equity $ 74,967 $ 64,905 For Immediate Release Five Star Products, Inc. Reports First Quarter Results NEW YORK, May 15, 2008 Five Star Products, Inc. (OTC Bulletin Board: FSPX.OB - News), a leading distributor of paint sundry and hardware products in the Northeast and Middle-Atlantic states, today announced its revenue of $31.5 million for the three months ended March 31, 2008, a 5.4% increase over the $29.9 million reported for the three months ended March 31, 2007.Net income (loss) was $(707,000) for the three months ended March 31, 2008, $(0.04) per basic and diluted share, compared to net income of $460,000, $.03 per basic and diluted share, for the three months ended March 31, 2007.The results for the three months ended March 31, 2008 include a non-cash charge related to the resignation of S. Leslie Flegel, the former Chairman of the Board on March 25, 2008.The Company reported that results for the three months ended March 31, 2008 included the contribution from the Right-Way Dealer Warehouse, Inc. business which was acquired on April 5, 2007. Adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization), as stated before stock compensation expense of $100,000, and a non-cash charge related to the resignation of the Chairman of $1,096,000, was $933,000, as compared to $1,284,000 which is before a stock compensation expense of $42,000, for the three months ended March 31, 2007. About Five Star Products, Inc. Five Star Products, Inc. (OTC Bulletin Board: FSPX.OB - News) is engaged in the wholesale distribution of paint sundry and hardware products in the Northeast and Middle-Atlantic states with particular strength in the greater New
